PER CURIAM:
Petitioner sought admission to bail pending determination *545of Ms appeal by tMs Court. Petitioner requested that bail be set by the district court following his conviction of second degree murder, which was denied. He was thereafter sentenced to a term of 40 years in the State Prison.
The district judge observed that he felt it would be an abuse of the court’s discretion to admit petitioner to bail.
Section 95-1109 (b), R.C.M.1947 provides that after conviction of an offense not punishable by death, an appealing defendant may be admitted to bail as a matter of discretion. The record before us indicates that trial counsel for the State were concerned for the safety of other citizens living in the area. Petitioner’s counsel asserted on the trial that he, the defendant, was ill and needed help and if bail was allowed it could be conditioned that he be forbid to go to Custer County and that he go to an institution in Denver, Colorado.
In this situation we do not see where the court abused its discretion, and we also deny bail.
The relief sought is denied and the proceeding is dismissed.